                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY PAUL MURRAY,                                 Case No. 20-cv-00471-HSG
                                                        Petitioner,
                                   8
                                                                                             ORDER DIRECTING RESPONDENT
                                                  v.                                         TO SUPPLEMENT THE RECORD
                                   9

                                  10     J. LOZANO,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Rickey Paul Murray filed this pro se action seeking a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. One of Petitioner’s claims for habeas relief is that his counsel was ineffective for

                                  15   failing to raise a challenge under Batson v. Kentucky, 476 U.S. 79 (1986). Specifically, he

                                  16   contends that his counsel failed to object when the prosecutor struck one of two possible African

                                  17   American jurors, and defense counsel improperly challenged the other remaining African

                                  18   American juror, leaving an all-white panel of jurors. ECF No. 1 at 5–8. The Court orders that,

                                  19   within thirty (30) days of the date of this order, Respondent shall file with this Court and serve

                                  20   upon Petitioner copies of the voir dire transcript, as well as the juror questionnaires.

                                  21          The Court will sua sponte GRANT Petitioner leave to file a supplemental traverse, if

                                  22   Petitioner so wishes, that is limited to addressing the records produced by Respondent pursuant to

                                  23   this order. The supplemental traverse shall not exceed five pages and may not raise new

                                  24   arguments. Petitioner shall file his supplemental traverse within fourteen (14) days of receiving

                                  25   the above-referenced records. The habeas petition will be considered fully submitted by that date.

                                  26
                                  27

                                  28
                                   1         IT IS SO ORDERED.

                                   2   Dated: 4/28/2021

                                   3

                                   4
                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
